Name: Council Regulation (EEC) No 2228/81 of 27 July 1981 concerning the management and control of certain catch quotas for 1981 for vessels flying the flag of a Member State and fishing in the regulatory area defined in the NAFO Convention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4 . 8 . 81 Official Journal of the European Communities No L 218 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2228/81 of 27 July 1981 concerning the management and control of certain catch quotas for 1981 for vessels flying the flag of a Member State and fishing in the regulatory area defined in the NAFO Convention THE COUNCIL OF THE EUROPEAN COMMUNITIES , Member States and to the Commission in order to ensure that these quotas are complied with , HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 January to 31 December 1981 catches of the species mentioned in Annex I by vessels flying the flag of a Member State in the regula ­ tory area , as defined in Article 1 (2) of the NAFO Convention , shall be limited , within the parts of the regulatory area referred to in the said Annex , to the quotas set out therein . 2 . By-catches of the species referred to in Annex I taken in those areas in which no allocation for a directed fishery is provided by this Regulation shall not exceed , for each of the species on board the vessel , listed in Annex I , 2 500 kilograms or 10 % by weight of all fish on board the vessel , whichever is the greater . Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas the Convention on Future Multilateral Coop ­ eration in the North-West Atlantic Fisheries (J ), here ­ inafter referred to as the NAFO Convention , was approved by the Council in its Regulation (EEC) No 3179 /78 (3 ) ; Whereas the NAFO Convention entered into force on 1 January 1 979 ; Whereas the Fisheries Commission of the North ­ West Atlantic Fisheries Organization adopted on 12 September 1980 a proposal establishing limitations for catches of certain species in the regulatory area for 1981 , which became a measure binding upon the Community on 17 November 1980 ; Whereas it is the responsibility of the Community to take appropriate steps to ensure compliance by Community vessels with the said measure ; Whereas the NAFO Commission proposal on squid , made on 12 September 1980 , does not provide for any allocation of quotas for Canada and the Community ; whereas the Community should therefore establish a quota for its own fishermen at a level which takes account both of the TAC proposed by NAFO for the entire stock and of the interests of Community fishermen ; Whereas information about catches by Community vessels should be made available to their respective Article 2 1 . Vessels fishing in the area referred to in Article 1 shall keep a log-look in which the information speci ­ fied in Annex II is to be entered . 2 . Vessels fishing in the area referred to in Article 1 shall transmit to the authorities of their flag State by the 16th day of each month in respect of the first half of that month and by the first day of each month in respect of the second half of the preceding month , reports concerning their catches in the said area . Such reports shall give catches in tonnes by species and quota area for the period covered by the report . (&gt;) OJ No C 90 , 21 . 4 . 1981 , p . 108 . ( : ) OJ No L 37 «, 30 . 12 . 197 «, p . 2 . (-') OJ No L PS , 30 . 12 . 1978 , p . 1 . No L 218/2 Official Journal of the European Communities 4 . 8 . 81 (a ) name of the vessel ; (b) official number of the vessel registered by the appropriate national authorities ; (c) home port of the vessel ; 3 . Vessels intending to fish in the regulatory area for a particular stock for which no quota has been allo ­ cated to the Community, shall transmit to the authori ­ ties of their flag State notification of such an inten ­ tion , at least 72 hours before starting to fish for an amount allocated to 'Others ' for that stock , together, if possible , with an estimate of the projected catch . Vessels engaging in such a fishery shall transmit to the authorities of their flag State reports of catches from that stock , at 48 hour intervals . (d) name of owner or charterer of the vessel ; (e ) a declaration that the master has been provided with a copy of the regulations in force in the regu ­ latory area ; ( f) principal target species of the vessel while fishing within the regulatory area ; (g) sub-areas where the vessel will be expected to fish .Article 3 Article 51 . Member States shall transmit regularly to the Commission the reports of vessels flying their flag which have been made in accordance with Article 2 (2). Reports received in respect of the first half of each month shall be transmitted to the Commission by the 20th day of the same month and those received in respect of the second half of each month shall be transmitted by the fifth day of the following month . 2 . Member States shall transmit without delay to the Commission information received in accordance with Article 2 (3). 3 . Member States shall transmit to the Commission by the 20th day of each month information concerning the landings made during the previous month by vessels flying their flag fishing in the area referred to in Article 1 . 1 . When informed by the Executive Secretary of the North-West Atlantic Fisheries Organization that one of the quotas referred to in Article 2 (3 ) has been fully utilized , the Commission shall so inform the Member States, which shall take appropriate measures to ensure that fishing by vessels flying their flag for the stock concerned shall cease within three working days of the date of receipt by the Commission of the information from the Executive Secretary. 2 . If the Commission has reason to believe , on the basis of the information received from the Member States, that the quota concerned has been fully utilized , it shall , without waiting for the notification from the Executive Secretary, so inform the Member States , which shall take appropriate measures to ensure that fishing by vessels flying their flag for the stock in question shall cease without delay.Article 4 Article 6Member States shall inform the Commission of all vessels flying their flag which intend to engage in fishing or in the processing of sea fish in the area referred to in Article 1 at least 30 days before the intended commencement of such activity . This infor ­ mation shall include : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1981 . For the Council The President P. WALKER 4. 8 . 81 Official Journal of the European Communities No L 218 /3 A XNEX I Catch quotas for the period 1 January to 31 December 1981 (in tonnes) Species NAFO Division Quotas Atlantic cod 3 NO 210 3 M 1 470 American plaice 3 LNO 700 O 3 M 500 (') Yellowtail flounder 3 LNO 400 ( :) Redfish 3 M 1 200 Witch 3 NO 50 (') Squid (Illex) 3 + 4 7 500 ( 2) (') This quota has not been allocated exclusively to Community vessels but to all Contracting Parties to NAFO having no specific allocation , including the Community . Fishing by Community vessels shall thus be suspended once the Community has been informed that the total quota has been exhausted . (2) Less any quantity taken by Community vessels in the parts of NAFO sub-areas falling within areas of national fisheries jurisdiction . No L 218 /4 Official Journal of the European Communities 4 . 8 . 81 ANNEX II Items of information to appear in the logbook Items of information to appear in the logbook Code Vessel name 01 Vessel nationality 02 Vessel registration number 03 Registration port 04 Type of gear used (daily) 10 Type of gear 2 0 Date :  day 20  month 21  year 22 Position :  latitude 31  longitude 32  statistical area 33 Number of hauls during the 24-hour period (2) 40 Number of hours gear-fished during the 24-hour period (2) 41 Species names 2 (') Daily catch of each species (tonnes live weight.) 50 Daily catch of each species for human consumption in the form of fish 61 Daily catch of each species for reduction 62 Daily discard of each species 63 Place(s) of trans-shipment 70 Date(s ) of trans-shipment 71 Master's signature 80 (') Codes to be completed by one of the items of information given in the second part of this Annex . (2) When two or more types of gear are used in same 24-hour period, records should be separate for the different types . Standard FAO abbreviations for main species Abbreviations Species Abbreviations Species ALE Alewife MEN Atlantic menhaden ARG Atlantic argentine MIX Mixed species BUT Atlantic butterfish MOL Molluscs CAP Capelin PEL Pelagic fish (not specified) CAT Wolffishes (= catfishes) PLA American plaice COD Atlantic cod POK Pollock ( = saithe) CRA Crabs RED Atlantic redfish CRU Crustaceans RNG Roundnose grenadier DOG Dogfish SAL Atlantic salmon FLW Winter flounder , SAU Atlantic saury FLX Flatfishes (not specified) SCA Sea scallops GHL Greenland halibut SHA Sharks GRC Greenland cod SHR Shrimps GRO Groundfish (not specified) SKA Skates (not specified) HAD Haddock SQU Squids HAL Atlantic halibut SWO Swordfish HER Atlantic herring SWX Seaweeds HKR Red hake TUN Tuna HKS Silver hake URC American sea urchin HKW White hake USK Cusk (= tusk) INV Shellfish (not specified ) VFF Finfish (not specified) LOB Northern lobster WIT Witch flounder MAC Atlantic mackerel YEL Yellowtail flounder 4 . 8 . 81 Official Journal of the European Communities No L 218 /5 Standard FAO abbreviations for gears Abbreviations Gear OTB Bottom otter trawl (side or stern not specified) OTB1 Bottom otter trawl (side) OTB2 Bottom otter trawl (stern) OTM Midwater otter trawl (side or stern not specified) OTM1 Midwater otter trawl (side) OTM2 Midwater otter trawl (stern ) PTB Bottom pair trawl (2 boats ) PTM Midwater pair trawl (2 boats )  Shrimp trawl (now included in bottom otter trawl categories) SDN Danish seines SSC Scottish seines SPR Pair seine (2 boats ) SB Beach seines PS Purse seines GN Gillnets (not specified) GNS Gillnets (set) GND Gillnets (drift) LL Longlines (set or drift not specified) LLS Longlines (set) LLD Longlines (drift) LHP Handlines and pole-lines LHM Handlines and pole-lines (mechanized) LTL Troll lines FIX Traps (not specified) FPN Uncovered pound nets FPO Covered pots and fyke nets FWR Barriers , fences , weirs , etc. DRB Boat dredges DRH Hand dredges (e.g. rakes and tongs) HAR Harpoons MIS Miscellaneous gears NK Gears not known